03/30/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: DA 21-0582
                Supreme Court No. DA 21-0582



KIM NORQUAY, JR.,

           Petitioner and Appellant,

     v.

STATE OF MONTANA,

           Respondent and Appellee.



                       GRANT OF EXTENSION


     Counsel for Appellant Kim Norquay, Jr., has filed an unopposed

motion seeking a 30-day extension of the briefing deadlines in this

matter. Counsel asserts the continuance is necessary because, upon

review of the record, he has determined he has a conflict of interest and

is no longer able to represent the Appellant in this matter.

Consequently, the Appellate will require new counsel. Once located,

that counsel will require additional time to review the record and

prepare the Appellant’s Opening Brief.

     The State does not object to the Motion.
     THEREFORE, the Motion is Granted. The Opening Brief in this

Matter, currently due on April 4, 2022, is now due on May 4, 2022. The

Office of the Appellate Defender is directed to locate new counsel for

this Appellant.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     March 30 2022